                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT GREENVILLE

   RICKY UPCHURCH, as Executor of The       )
   Estate of JUANITA UPCHURCH, For the      )
   use and benefit of the next of kin of    )
   CLAYTON UPCHRUCH,                        )
                                            )
                   Decedent,                )
                                            )
   v.                                       )   No. 19-CV-00149
                                            )
   NATIONAL RIFLE ASSOCIATION and           )
   LIFE INSURANCE COMPANY OF                )
   NORTH AMERICA,                           )
                                            )
                   Defendant.               )
  ______________________________________________________________________________

               DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT
                          OF THEIR MOTION TO DISMISS
  ______________________________________________________________________________

         Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendants submit their

  Memorandum of Law in Support of their Motion to Dismiss. Defendants move the Court to

  dismiss all claims against them with prejudice because they are premature and barred by multiple,

  unambiguous provisions in the group accidental death insurance policy (the “Policy”) under which

  the decedent, Clayton Upchurch (“Mr. Upchurch”), had coverage.

         Plaintiff’s claims are premature because Defendants’ claims administrator never reached a

  decision on Plaintiff’s claim for benefits. The claims administrator closed the claim after Mr.

  Upchurch’s relatives and their attorneys failed to respond to its communications and provide the

  necessary information for its review. Therefore, Defendants did not breach Mr. Upchurch’s

  contract or engage in deceptive trade practices.

         Plaintiff’s claims also are barred under the plain language of the Policy for four reasons.

  First, Plaintiff failed to file the present lawsuit within 3 years and 90 days of Mr. Upchurch’s death

                                                     1

Case 2:19-cv-00149-PLR-CRW Document 37 Filed 01/27/20 Page 1 of 15 PageID #: 306
  as required by the Legal Actions provision in the Policy. Second, Plaintiff also waited nearly four

  years to provide proof of loss, which he was required to provide within 90 days under the Proof of

  Loss provision. Third, since Mr. Upchurch’s immediate cause of death was cancer, his death was

  not caused by a covered “Accident” as defined by his Policy that would entitle him to benefits,

  and fourth his death also is excluded from coverage by the sickness or disease exclusion.

         Additionally, Plaintiff’s Tennessee Consumer Protection Act (“TCPA”) claim fails for

  multiple reasons. It is time barred by the statue of limitations set forth in Tenn. Code Ann. §47-

  18-110. It also does not comply with Rule 8 of the Federal Rules of Civil Procedure because

  Plaintiff makes merely a conclusory allegation.

         Defendants represent that they have complied with the Court’s Order Governing Motions

  to Dismiss, Doc. No. 7. The parties have met and conferred regarding the present Motion. The

  basis of this Motion cannot be cured by a permissible amendment, and Plaintiff has declined to

  dismiss the Complaint. For the foregoing reasons, all of Plaintiff’s claims must be dismissed with

  prejudice.

                                           I.       FACTS

         The decedent enrolled for coverage under an accidental death insurance group policy

  NRA502002 issued to National Rifle Association (the “NRA”), the policy holder, that is fully

  insured by Life Insurance Company of North America (“LINA”). See Compl., ¶ 1, Doc. No. 1-1,

  PageID #6; Answer of LINA to Plaintiff’s Am. Compl., Sixth Defense, Doc. No. 32; Policy

  attached as Exhibit A to LINA’s Answer to Plaintiff’s Am. Compl. (hereinafter referred to as

  “Policy”), Doc. No. 32-1. The third-party claims administrator is AGIA. Id. at ¶ 12.




                                                    2

Case 2:19-cv-00149-PLR-CRW Document 37 Filed 01/27/20 Page 2 of 15 PageID #: 307
         The decedent passed away on August 22, 2014. See Certificate of Death attached to

  Compl., Doc. No. 1-1, PageID# 151. The Certificate of Death lists the “immediate cause” of death

  as “Metastatic adenoid cystic carcinoma.”           Id. (emphasis added).   It lists the “OTHER

  SIGNIFICANT CONDITIONS – conditions contributing to death, but not resulting in the

  underlying cause given in Part 1” as “atherosclerotic cardiovascular disease and blunt force chest

  trauma due to motor vehicle collision.” Id. (emphasis added).




  As shown below, the Certificate of Death also lets the corner choose whether the death was an

  accident, suicide, homicide, undetermined, or pending. Id. There is no option for natural causes.

  Here, the corner stated Mr. Upchurch’s death was an “accident”, most likely because it was the

  only remaining choice, considering Mr. Upchurch’s death was not a suicide, homicide,

  undetermined, or pending.




         An October 7, 2014 letter from the “Clark County Office of Coroner/Medical Examiner”

  also reports the immediate cause of death as “Metastatic Adenoid Cystic Carcinoma”. See October

  7, 2014 letter attached to Compl., Doc. No. 1-1, PageID# 16.




  1
          Plaintiff also has attached these same documents to the Amended Complaint, Doc. No. 25,
  but for ease of reading, Defendants will only cite to the documents attached to the Complaint.
                                                  3

Case 2:19-cv-00149-PLR-CRW Document 37 Filed 01/27/20 Page 3 of 15 PageID #: 308
         Accordingly, Plaintiff has produced and relies on two documents that explicitly state the

  immediate cause of Mr. Upchurch’s death was metastatic adenoid cystic carcinoma. Certificate

  of Death & October 7, 2014 letter, Doc. No. 1-1, PageID# 15-16. Plaintiff has not attached any

  contrary medical opinions about the cause of Mr. Upchurch’s death to the Complaint or Amended

  Complaint. See Compl. & Am. Compl. Doc. Nos. 1-1 & 25. He also does not allege that another

  autopsy was performed, and one could not be performed at the present time because Mr. Upchurch

  was cremated. Id.; Certificate of Death, Doc. No. 1-1, PageID# 15.

         Although the decedent died on August 22, 2014, Plaintiff did not initiate the processing

  for the claim of accidental death insurance benefits by submitting a claim form to Defendants until

  four years later on November 10, 2018. See Doc. No. 1-1, PageID# 15; Claim Form attached as

  Exhibit B to LINA’s Answer to Plaintiff’s Am. Compl. (hereinafter referred to as “Claim Form”),

  Doc. No. 32-2, PageID# 238-239. Neither Plaintiff’s Complaint or Amended Complaint includes

  an allegation regarding why it took so long for Mr. Upchurch’s relatives to submit proof of loss.

  See generally, Compl. & Am. Compl., Doc. Nos. 1 & 25.

         A decision was never made on Plaintiff’s accidental death insurance claim. See Claim File

  attached as Exhibit B to LINA’s Answer to Plaintiff’s Am. Compl. (hereinafter referred to as

  “Claim File”), Doc. No. 32-2, PageID# 287-290; Answer of LINA to Plaintiff’s Am. Compl., ¶
                                                  4

Case 2:19-cv-00149-PLR-CRW Document 37 Filed 01/27/20 Page 4 of 15 PageID #: 309
  12, Doc. No. 32. The third-party administrator, AGIA, closed the claim without a decision because

  Plaintiff and his counsel failed to respond to AGIA’s communications and, therefore, AGIA did

  not receive the necessary documentation requested to review the claim. Id. Instead of providing

  AGIA the information it needed and going through the claims process, Plaintiff filed the present

  lawsuit on July 1, 2019 to collect amounts he claims are allegedly owed under the Policy. Id.; see

  generally Compl., Doc. No. 1-1.

         The Policy contains several relevant and unambiguous provisions to the present action.

  See Policy, Doc. No. 32-1. The Policy explains that it will only pay benefits for deaths caused as

  a direct result from an accident and no other cause: “We will pay the applicable Principal Sum

  stated in the Schedule of Benefits if, within a year of an accident covered by the group policy,

  bodily injuries you suffer as a direct result and from no other cause from that accident, result

  in the loss of your life.” Id. at PageID# 229. (emphasis added). The Policy defines “Accident” as

  “a sudden, unforeseeable external event which: (1) causes injury to you; and (2) which is not

  contributed to by disease, sickness, mental or bodily infirmity.” Id. (emphasis added). The

  language “no other cause” and “contributed to by” emphasized above is significant. The Policy

  excludes coverage for deaths not only caused by but merely contributed to by disease or sickness.

  The Policy explicitly states it does not cover deaths if one of the causes is a sickness or disease,

  regardless of the proximate cause. In a similar vein, the Policy contains an exclusion for “8)

  sickness, disease, bodily or mental infirmity or medical or surgical treatment thereof, or bacterial

  or viral infection, regardless of how contracted.” Id. at PageID# 230.

         The Policy also contains a Legal Actions provision, which states “No such action shall be

  brought more than 3 years … after the time written proof of loss is required to be furnished.” Id.

  at PageID# 231. Under the Policy, written proof of loss must be provided within 90 days after the



                                                   5

Case 2:19-cv-00149-PLR-CRW Document 37 Filed 01/27/20 Page 5 of 15 PageID #: 310
  loss: “Written proof, satisfactory to us, must be given to us within 90 days after the date of loss.

  If that is not reasonably possible, we will not deny or reduce any claim if proof is furnished as

  soon as reasonably possible.” Id. at PageID# 230.

          After Mr. Upchurch died, the “Proof of Loss” provision gave Mr. Upchurch’s relatives 90

  days to submit proof of loss to Defendants. Id. They did not meet this deadline. See Claim Form,

  Doc. No. 32-2, PageID# 238-239. Neither the Complaint nor the Amended Complaint includes

  an allegation regarding why Mr. Upchurch’s relatives did not submit proof of loss within this time

  period or why they submitted proof as soon as reasonably possible. See generally, Compl. & Am.

  Compl., Doc. Nos. 1-1 & 25. After this 90-day period elapsed, Mr. Upchurch’s relatives had three

  (3) years to bring the present action under the “Legal Actions” provision. Policy, Doc. No. 32-1,

  PageID# 231. Accordingly, Plaintiff’s deadline to file suit was November 20, 2017. Again, they

  did not meet this deadline. In fact, Plaintiff did not file suit until nearly two years later on July 1,

  2019. See generally Compl., Doc. No. 1-1.

                                  II.     STANDARD OF REVIEW

          Rule 12(b)(6) allows dismissal if a plaintiff “[fails] to state a claim upon which relief may

   be granted.” F.R.C.P. 12(b)(6). “A motion to dismiss for failure to state a claim requires the court

  to evaluate whether a plaintiff’s complaint sets forth allegations sufficient to make out the elements

  of a cause of action.” Stanley v. City of Norton, 124 Fed. Appx. 305, 309 (6th Cir. 2005). However,

  the complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

  Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 555 (2007). The Court “need not accept as true

  legal conclusions or unwarranted factual inferences.” Kottmyer v. Maas, 436 F.3d 684, 689 (6th

  Cir. 2006). Merely pleading facts that are consistent with a defendant’s liability or that permit the

  court to infer misconduct is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The



                                                     6

Case 2:19-cv-00149-PLR-CRW Document 37 Filed 01/27/20 Page 6 of 15 PageID #: 311
  plaintiffs must “plead . . . factual content that allows the court to draw the reasonable inference

  that the defendant is liable for the misconduct alleged.” Id. at 678. In addition to the allegations

  in the complaint and without converting the Fed. R. Civ. P. 12(b)(6) motion to dismiss into a

  motion for summary judgment, the Court “may also consider other materials that are integral to

  the complaint, are public records, or are otherwise appropriate for the taking of judicial notice.”

  Wyser-Pratte Mgt. Co., Inc. v. Telxon Corp., 413 F.3d 553, 560 (6th Cir. 2005). When reviewing

  a motion to dismiss Rule 12(b)(6), the Court must dismiss the claim if, taking Plaintiff’s well-

  pleaded allegations as true and resolving all reasonable inferences in its favor, Plaintiff fails to

  state a claim upon which relief may be granted. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), 556

  U.S. at 678.

         Since jurisdiction is based upon diversity, Tennessee substantive law applies.

                                         III.    ARGUMENT

         Plaintiff’s claims against Defendants should be dismissed with prejudice because they are

  premature and barred by several, unambiguous provisions in the Policy. Plaintiff’s TCPA claim

  also fails as a matter of law for multiple reasons.

         A.      PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED BECAUSE
                 DEFENDANTS DID NOT BREACH A CONTRACT WITH PLAINTIFF OR
                 ENGAGE IN DECEPTIVE TRADE PRACTICES.

         Plaintiff’s Complaint should be dismissed because it is premature. To establish a breach

  of contract, a plaintiff must show “1) the existence of an enforceable contract, (2) non-performance

  amounting to a breach of the contract, and (3) damages caused by the breached contract.” Arch

  Wood Prot., Inc. v. Flamedxx, LLC, 932 F. Supp. 2d 858, 866 (E.D. Tenn. 2013) (citing Nw. Tenn.

  Motorsports Park, LLC v. Tenn. Asphalt Co., S.W.3d 2011 Tenn. App. LEXIS 515, 2011 WL

  4416561, at *5 (Tenn. Ct. App. Sept. 23, 2011)) (internal quotation marks omitted). Here, Plaintiff


                                                    7

Case 2:19-cv-00149-PLR-CRW Document 37 Filed 01/27/20 Page 7 of 15 PageID #: 312
  cannot establish that Defendants breached the decedent’s contract because Defendants’ third-party

  administrator never made a decision on Plaintiff’s claim. See Claim File, Doc. No. 32-2, PageID#

  287-290. The third-party administrator, AGIA, closed the claim without a decision because Mr.

  Upchurch’s relatives and their counsel failed to respond to AGIA, and, therefore, AGIA did not

  receive the necessary documentation requested to review the claim. Id. Instead of providing AGIA

  the information it needed and going through the claims process, Plaintiff filed the present lawsuit.

  Id.; see generally Compl., Doc. No. 1-1.

         Equating closing the claim for failure to provide information to a breach of contract would

  entitle Plaintiff to end run the claims process, subject Defendants to unnecessary attorneys’ fees,

  and waste judicial resources. Additionally, Plaintiff has delayed any potential award of benefits

  by filing suit instead of following the claims process. Plaintiff should be required to at least

  participate in claims process like other claimants and allow Defendants the opportunity to

  investigate and make a determination on Plaintiff’s claim prior to filing suit.

         Plaintiff also alleges in his Complaint that “the defendant is guilty of deceptive trade

  practices all of which are in violation of Consumer Protection Act of the State of Tennessee.” See

  Compl. & Am. Compl. ¶14, Doc. Nos. 1-1 & 25. As with his breach of contract allegation, Plaintiff

  cannot establish that Defendants engaged in deceptive trade practices because Defendants never

  reached a decision on Plaintiff’s claim.

         B.      PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED BECAUSE IT IS
                 BARRED BY SEVERAL PROVISIONS OF THE POLICY.

         In the event the Court determines Plaintiff’s claims are ripe, which Defendants contest,

  they are barred by several provisions in the Policy.

         First, Plaintiff’s Complaint should be dismissed because Plaintiff failed to comply with the

  Legal Actions provision, which limits the time in which a lawsuit may be filed. In fact, the Policy

                                                   8

Case 2:19-cv-00149-PLR-CRW Document 37 Filed 01/27/20 Page 8 of 15 PageID #: 313
  required Plaintiff to bring suit nearly two years before this case was filed. “Tennessee has long

  held that an insurance policy provision establishing an agreed limitations period within which suit

  may be filed against the company is valid and enforceable.” Brick Church Transmission, Inc. v. S.

  Pilot Ins. Co., 140 S.W.3d 324, 329 (Tenn. Ct. App. 2003) (citing Guthrie v. Conn. Indem. Ass’n,

  101 Tenn. 643, 49 S.W. 829, 830 (Tenn. 1898); Hill v. Home Ins. Co., 22 Tenn. App. 635, 125

  S.W.2d 189, 192 (Tenn. Ct. App. 1938)). The Tennessee Supreme Court “has held that where

  such policy also contains a provision for a settlement period after the loss during which the insured

  is prohibited from bringing suit under the policy, the commencement of the limitation period is

  extended until the expiration of the settlement immunity period.” Id. (citing Boston Marine Ins.

  Co. v. Scales, 101 Tenn. 628, 49 S.W. 743, 747 (Tenn. 1898)). In contrast, if “the insurance

  company affirmatively denies the insured’s claim before the expiration of the settlement of loss

  immunity period, the contractual limitation of actions provision commences to run upon the date

  of such denial.” Id. (citations omitted).

           Here, the Legal Actions provision in the Policy establishes a 60-day immunity period and

  a 3 year contractual limitation period after the time written proof of loss is required: “No action at

  law or in equity shall be brought to recover benefits under the group policy less than 60 days after

  written proof of loss has been furnished as required by the group policy. No such action shall be

  brought more than 3 years … after the time written proof of loss is required to be furnished.” See

  Policy, Doc. No. 32-1, PageID# 231. Written proof of loss must be provided within 90 days after

  the loss: “Written proof, satisfactory to us, must be given to us within 90 days after the date of

  loss. If that is not reasonably possible, we will not deny or reduce any claim if proof is furnished

  as soon as reasonably possible.” Id. at PageID# 230. Since the decedent passed away on August

  22, 2014, Plaintiff was required to file suit within 3 years and 90 days or November 20, 2017.



                                                    9

Case 2:19-cv-00149-PLR-CRW Document 37 Filed 01/27/20 Page 9 of 15 PageID #: 314
   Under Tennessee law, Plaintiff could argue that date should be extended by the immunity period

   of 60 days to January 19, 2018, since AGIA did not made a decision on the claim. Plaintiff,

   however, did not file the present action until July 1, 2019, well after November 20, 2017 or January

   19, 2018. See Compl., Doc. No. 1-1. Accordingly, Plaintiff’s Complaint is time barred and should

   be dismissed with prejudice.

           Second, Plaintiff’s Complaint should be dismissed because Plaintiff failed to comply with

   the “Proof of Loss” provision, which requires written proof of loss within 90 days: “Written proof,

   satisfactory to us, must be given to us within 90 days after the date of loss. If that is not reasonably

   possible, we will not deny or reduce any claim if proof is furnished as soon as reasonably possible.”

   See Policy, Doc. No. 32-1, PageID# 230. Here, the decedent passed away on August 22, 2014,

   and Plaintiff does not allege in the Complaint or Amended Complaint why he failed to submit

   proof of loss within 90 days. See generally Compl. & Am. Compl., Doc. Nos. 1-1 & 25. Therefore,

   under the Proof of Loss provision, Plaintiff was required to provide satisfactory, written proof of

   loss by November 20, 2014. Plaintiff, however, did not initiate the processing for the claim of

   benefits by submitting a claim form until November 10, 2018, nearly four years after the proof of

   loss deadline. See Claim Form, Doc. No. 32-2, PageID# 238-239.

           While Defendants acknowledge this is an insurance contract, waiting four years to file

   proof of loss for an accidental death claim that occurred across the country indisputably prejudices

   Defendants. The decedent’s wife has now passed away. Due to the significant passage of time,

   Defendants may not be able to track down witnesses or health care providers. Even if they are

   located, their memories will have faded. Moreover, medical records could have been lost or

   destroyed all preventing Defendants from performing a thorough investigation. While Defendants

   are sympathetic to the passing of the decedent, beneficiaries should not be permitted to wait four



                                                     10

Case 2:19-cv-00149-PLR-CRW Document 37 Filed 01/27/20 Page 10 of 15 PageID #: 315
   years to submit proof of loss for accidental death coverage. These claims require prompt

   investigations in order to obtain the most accurate witness statements and records. Accordingly,

   Plaintiff’s Complaint should be dismissed with prejudice as time barred.

          Finally, Plaintiff’s claims are barred by the Policy’s definition of coverage for accidental

   loss of life and by the exclusion for “sickness, disease, bodily or mental infirmity or medical or

   surgical treatment thereof, or bacterial or viral infection, regardless of how contracted.” See

   Policy, Doc. No. 32-1, PageID# 229-230. Under the Policy, benefits are only payable if an insured

   dies as a direct result from an Accident and no other cause: “We will pay the applicable Principal

   Sum stated in the Schedule of Benefits if, within a year of an accident covered by the group policy,

   bodily injuries you suffer as a direct result and from no other cause from that accident, result

   in the loss of your life.” Id. at PageID# 229 (emphasis added). Under the Policy, “Accident” is

   an event that results independent of a disease or sickness: “a sudden, unforeseeable external

   event which: (1) causes injury to you; and (2) which is not contributed to by disease, sickness,

   mental or bodily infirmity.” Id. Similarly, the Policy contains an exclusion for “8) sickness,

   disease, bodily or mental infirmity or medical or surgical treatment thereof, or bacterial or viral

   infection, regardless of how contracted.” Id. at PageID# 230. As indicated above, the plain

   language of the Policy excludes coverage for deaths that are not solely caused by an Accident i.e.

   deaths not only caused by but merely contributed to by disease or sickness. Id. at PageID# 229.

   Thus, if a death has multiple causes and one is a disease or sickness, it is not covered.

          The Certificate of Death Plaintiff attached to his original Complaint and Amended

   Complaint explicitly identifies the immediate cause of the decedent’s death as cancer, specifically,

   metastatic adenoid cyst carcinoma. Certificate of Death, Doc. No. 1-1, PageID# 15. The other

   significant conditions contributing to death but not resulting in the underlying cause were



                                                    11

Case 2:19-cv-00149-PLR-CRW Document 37 Filed 01/27/20 Page 11 of 15 PageID #: 316
   atherosclerotic cardiovascular disease and blunt force trauma due to motor vehicle collision. Id.

   Similarly, Plaintiff also attached the coroner’s report to his Complaint and Amended Complaint.

   Compl., Doc. No. 1-1, PageID# 16. The coroner also explicitly stated the “immediate cause” of

   Mr. Upchurch’s death was “metastatic adenoid cystic carcinoma.” Id. The coroner stated that Mr.

   Upchurch’s death was attributable to two other significant conditions: atherosclerotic

   cardiovascular disease, and blunt force chest trauma due to motor vehicle collision. Id. Thus, by

   Plaintiff’s own admission, Mr. Upchurch’s immediate cause of death was cancer, and since the

   immediate cause of his death was cancer, his death was caused by disease or sickness and not

   solely from the motorcycle accident. As indicated above, the Policy only pays benefits for deaths

   an insured suffers as a direct result from an accident and no other causes. Id. at PageID# 229

   (emphasis added). Therefore, it fails to meet the definition of a covered death and is excluded

   from coverage under the exclusion for sickness or disease. Because Mr. Upchurch’s death was

   not a covered death, he is not entitled to benefits under the Policy, and Plaintiff’s Complaint should

   be dismissed with prejudice.

          C.      PLAINTIFF’S TCPA CLAIM IS BARRED FOR MULTIPLE REASONS.

          There are multiple reasons why Plaintiff’s Tennessee Consumer Protection Act fails as a

   matter of law. Plaintiff alleges in his Complaint that “the defendant is guilty of deceptive trade

   practices all of which are in violation of Consumer Protection Act of the State of Tennessee.” See

   Compl. & Am. Compl., Doc. Nos. 1-1 & 25, ¶ 14. As demonstrated above, Defendants did not act

   unfairly or deceptively. In fact, Defendants never reached a decision on Plaintiff’s claim. See

   Claim File, Doc. No. 32-2, PageID# 287-290; Answer of LINA to Plaintiff’s Am. Compl., ¶ 12,

   Doc. No. 32. Therefore, Plaintiff’s TCPA claim must fail.




                                                    12

Case 2:19-cv-00149-PLR-CRW Document 37 Filed 01/27/20 Page 12 of 15 PageID #: 317
           Additionally, Plaintiff’s TCPA claim fails because it is not compliant with Rule 8 of the

   Federal Rules of Civil Procedure. Plaintiff’s claim must be dismissed because it is nothing more

   than a conclusory statement, which is insufficient under Rule 8. F.R.C.P. 8(a). “[Rule 8 requires]

   more than ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action.’

   In order to survive a motion to dismiss, the plaintiff must allege facts that, if accepted as true, are

   sufficient ‘to raise a right to relief above the speculative level’ and to ‘state a claim to relief that is

   plausible on its face.’ ‘A claim has facial plausibility when the plaintiff pleads factual content that

   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

   alleged.’” Peoples v. Bank of Am., 2012 WL 601777, at *3 (W.D. Tenn. 2012). Here, Plaintiff

   plead no facts to show how or why Defendants engaged in deceptive trade practices, and, therefore,

   Plaintiff’s claim is barred under Rule 8.

           However, even if Plaintiff had provided more than a bare legal assertion to support this

   claim, the claim would nevertheless be barred by the applicable statute of limitations. See Tenn.

   Code Ann. § 47-18-110. The statute of limitations on a TCPA claim is one (1) year from the date

   that a person discovers the unlawful act or practice. Tenn. Code Ann. § 47-18-110. Under the

   discovery rule, a TCPA cause of action accrues and the statute of limitations begins running “when

   the plaintiff knows or in the exercise of reasonable care and diligence should know that an injury

   has been sustained as a result of wrongful or tortious conduct by the defendant.” Montesi v.

   Nationwide Mut. Ins. Co., 970 F. Supp. 2d 784, 789 (W.D. Tenn. 2013).

           Here, Plaintiff’s TCPA claim arose as early as 2014, but in no event later than 2016 because

   it appears to be based on facts, Mr. Upchurch’s death, about which Plaintiff knew or should have

   known as early as 2014, but in no event later than 2016 had Plaintiff complied with the Proof of

   Loss requirement in the Policy. If, as Plaintiff alleges, he “gave proper notice as required by said



                                                       13

Case 2:19-cv-00149-PLR-CRW Document 37 Filed 01/27/20 Page 13 of 15 PageID #: 318
   policy of insurance and complied in all particulars with the terms and conditions of the policy,” he

   would have submitted proof of loss by November 20, 2014 (90 days after Mr. Upchurch’s death).

   Am. Compl., Doc. No. 25, ¶ 11. It would have been apparent to Plaintiff shortly thereafter in either

   late 2014 or 2015 that LINA either paid or denied his claim. If LINA denied the claim and he

   believed the non-payment was due to deceptive trade practices, his claim then would have accrued

   at some point in 2014 or 2015. Then, he would have had one year from that time to file in present

   lawsuit – either 2015 or 2016 at the latest. Plaintiff, however, waited more than three years beyond

   the date he should have known his TCPA claim accrued to file the present lawsuit on July 1, 2019.

   Even taking the most liberal view of the facts, this was still two years late. Plaintiff’s TCPA claim

   is time-barred and, therefore, he should not be entitled to any recovery.

                                        IV.     CONCLUSION

          Plaintiff’s claims against Defendants should be dismissed with prejudice because

   Plaintiff’s claims are premature and barred numerous, unambiguous provisions in the Policy.

   Additionally, Plaintiff’s TCPA claim is time barred by Rule 8 of the FRCP and the statue of

   limitations.

                                                 Respectfully submitted,


                                                 ROBINSON, SMITH & WELLS, PLLC

                                                 By:     s/Marcie K. Bradley
                                                         Marcie K. Bradley, #028222
                                                         633 Chestnut Street, Suite 700
                                                         Chattanooga, TN 37450-1801
                                                         (423) 665-9529
                                                         mbradley@rswlaw.com
                                                         Counsel for Defendants




                                                    14

Case 2:19-cv-00149-PLR-CRW Document 37 Filed 01/27/20 Page 14 of 15 PageID #: 319
                                    CERTIFICATE OF SERVICE

           I hereby certify that on January 27, 2020, a copy of the foregoing Memorandum in Support
   of Motion to Dismiss was filed electronically. Notice of this filing will be sent by operation of the
   Court’s electronic filing system to all parties indicated on the electronic filing receipt. All other
   parties will be served by regular U.S. Mail. Parties may access this filing through the Court’s
   electronic filing system.

                                  R. Wayne Culbertson, Esq.
                                  Joseph W. McMurray, Esq.
                                  119 W. Market Street
                                  Kingsport, Tennessee 37660


                                                 ROBINSON, SMITH & WELLS, PLLC

                                                 By:     s/Marcie Kiggans Bradley




                                                    15

Case 2:19-cv-00149-PLR-CRW Document 37 Filed 01/27/20 Page 15 of 15 PageID #: 320
